PER CURIAM.
*89Counsel in the above ease on November 1, 1952, filed a petition for re-bearing, and we have permitted brief on the merits of the case to be filed, it appearing that the illness of counsel caused delay.
The brief filed by counsel is exhaustive and forcibly presents the grounds for new trial contained in the petition in error. We have carefully studied the authorities cited in this brief. Nevertheless, we feel that the conclusions reached in our opinion as stated therein are correct. The issues were properly submitted to the jury and the jury found against the defendant. There was evidence to support their conclusion. The fact that the jury could have, under the facts, found for the defendant does not permit this court to set aside the verdict of the jury where there is competent evidence in support of such verdict. As we have often said, this court will not weigh the evidence to determine upon which side the evidence preponderates, but will uphold the verdict of the jury upon controverted questions of fact where there is ample competent evidence to sustain the verdict of the jury.
The petition for re-hearing is denied.